Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of more than two washers (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 6 it is unclear how there could be more than two washers when the composite angle is twice the combined angle as defined in claim 1.  In claims 10-12 “a washer” is a double inclusion because the washer has already been introduced in one of the preceding claims and in turn it is unclear if the washer in claim 10 is referring to the same washer introduced earlier.  The claims were examined as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somppi (US 6,431,659).  Somppi discloses a washer (Fig. 8) comprising two washers (18 and 20) each having an un-tapered tab (50, 50a) and a tapered body (at 40, 40a) of a defined angle and a central opening (at 41, 41a).  Wherein the relative of adjustment of the tabs results in a composite angle of zero when the tabs are 180° apart (Fig. 4) and an angle twice the defined angle when the tabs are aligned (Figs. 6 and 7).  The stamped metal is a product-by-process limitation where only the final product is considered and each of the washers comprises a body geometry.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ee (US 5,180,342) in view of Somppi.  Van Ee discloses a system (10) comprising: a chassis (21) with an opening; a shaft (43) inserted through the opening; a bushing (61) surrounding the shaft; a tensioner pulley (19) mounted to the bushing; a securing member (81) coupled to the shaft and; a washer (49) to compensate for misalignment of the pulley relative to the chassis (column 6, beginning line 6).  Van Ee does not disclose the washer to be a plural washer.  Somppi discloses a plural washer to compensate for misalignment as described above.  Before the effective filing date of the instant applicant it would have been obvious for one of ordinary skill in the art to replace the washer of Van Ee with a plural washer as disclosed in Somppi because both are for the same purpose so replacing one for the other would yield the same predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Somppi as applied to claim 1 above, and further in view of Evans (US 2,826,462).  Somppi does not disclose the plural washers being more than two.  Evans also disclose a washer assembly to compensate for misalignment but, in Evans the washer assembly comprises more than two washers (A, B and C).  Before the effective filing date of the instant application, it would have been obvious for one of ordinary skill in the art to provide the plural washer of Somppi with more than two washers as disclosed in Evans because the more than two washers would provide the same results of correcting a misalignment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Merrill (US 8,918,974) is of interest because it teaches a washer assembly where tabs (127) are formed as unitary piece with a washer body.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677